 

 

 

 

 

MINERALS TECHNOLOGIES INC.

RETIREMENT

ANNUITY

PLAN

(As amended and restated effective January 1, 2001
with certain earlier effective dates)

 

 

 

 

 

--------------------------------------------------------------------------------

Minerals Technologies Inc.
Retirement Annuity Plan

(As amended and restated effective January 1, 2001
with certain earlier effective dates)

 

 

 

            TABLE OF CONTENTS

 

 

Page

SECTION 1

Definitions...............................................................................................................................................................

1

SECTION 2

Eligibility for
Membership........................................................................................................................................

4

SECTION 3

Service Credited Under
Plan...................................................................................................................................

5

SECTION 4

Benefits to
Employees.............................................................................................................................................

7

SECTION 5

Contributions...........................................................................................................................................................

19

SECTION 6

Funding the
Plan......................................................................................................................................................

20

SECTION 7

Administration of the Trust Fund - The Trust
Agreement...........................................................................................

20

SECTION 8

Committees.............................................................................................................................................................

21

SECTION 9

Amendments and Changes in Plan and
Coverage.....................................................................................................

24

SECTION 10

Non-Alienation of
Benefits......................................................................................................................................

24

SECTION 11

Associate
Companies..............................................................................................................................................

25

SECTION 12

Withdrawal from
Plan..............................................................................................................................................

25

SECTION 13

Termination of
Plan.................................................................................................................................................

25

SECTION 14

Plan Mergers and
Consolidations............................................................................................................................

27

SECTION 15

Claims
Procedure...................................................................................................................................................

28

SECTION 16

Top-Heavy
Rule.....................................................................................................................................................

29

SCHEDULE A

 

 

SCHEDULE B

 

 

SCHEDULE C

 

 

SCHEDULE D

 

 

i

--------------------------------------------------------------------------------

MINERALS TECHNOLOGIES INC.
RETIREMENT ANNUITY PLAN

SECTION 1

Definitions

Wherever used in this Plan:

        a.     "Anniversary Year" means 1) the twelve-month period following the
date on which an Employee first begins his employment with an Employer, as well
as successive twelve-month periods thereafter, and 2) the twelve-month period
following the date on which an Employee returns to the employ of the Company or
an Associate Company after incurring a One-Year Break in Service, as well as
successive twelve-month periods thereafter.  No Anniversary Year shall be
credited for purposes of vesting unless in such anniversary year the Employee
has completed 1,000 or more Hours of Service for an Employer.

        b.     "Annuitant" means a person receiving annuity payments under this
Plan.

        c.     "Annuity Trust Fund" means the trust fund created by the Company
to finance annuities under this Plan.

        d.     "Associate Company" means any corporation of which the Company
owns directly or indirectly at least 80% of the issued and outstanding shares of
stock, which, with the consent of the Company adopts this Plan and executes the
Trust Agreement pursuant to the provisions of Section 11 hereof, and when action
is required to be taken hereunder by an Associate Company such action shall be
authorized by its Board of Directors.

        e.     "Career Earnings" means the Member's aggregate Earnings during
his period of Creditable Service, except that

(1)       his Earnings for each calendar year prior to 1998 shall be the average
of the Member's Earnings during the five consecutive calendar years prior to
1998 during which he rendered Creditable Service which yield the highest
average, provided his Earnings are not reduced thereby; and

(2)       only his Earnings during his last 35 years of Creditable Service shall
be counted; provided that, such a calculation shall not lessen said Member's
Career Earnings below the result of a prior calculation.

        f.     "Code" means the Internal Revenue Code of 1986, as from time to
time amended.

        g.     "Company" means Minerals Technologies Inc., a Delaware
corporation, and any successor corporation and when action is required to be
taken hereunder by the Company, such action shall be authorized by the
Compensation and Nominating Committee or the Board of Directors of the Company.

--------------------------------------------------------------------------------

        h.     "Disability Leave Status" means the status of a Member who has
been determined, pursuant to Section 4e. hereof, to be totally and permanently
disabled and who has fully utilized his benefits under the Employer's short-term
disability program.

        i.     "Earnings" means the actual salary, wages, bonus, or other
remuneration earned by an Employee from an Employer for his service with the
Employer, as determined by such Employer, provided that no part of the cost of
any employee benefit, including without limitation stock options, perquisites
and group insurance, or of any expense reimbursement, including without
limitation, relocation costs, or of any remuneration received in the form of
salary continuance or lump sum severance by an Employee while no longer
providing services to the Company shall constitute earnings hereunder.  No part
of any bonus or other remuneration forming part of the compensation of any
Employee shall be used as a basis for a Retirement Annuity under this Plan, if
such bonus should cause such annuity to become discriminatory under the
applicable provisions of the Code.  In the case of a Member formerly employed by
Pfizer Inc. or any of its subsidiaries, ("Pfizer'), "Earnings" shall include any
such earnings from Pfizer to the extent that Pfizer has transferred the
accumulated benefit obligation of such person under the Pfizer Inc.  Retirement
Annuity Plan (the "Pfizer Plan") to the Company under the terms and conditions
of the Reorganization Agreement between Pfizer Inc. and Minerals Technologies
Inc. dated as of September 28, 1992.

        With respect to Plan Years ending on or before December 31, 1993, a
Member's Earnings shall not include any amounts in excess of $200,000 (as
adjusted by the Secretary of the Treasury, or his delegate, at the same time and
in the same manner as under section 415(d) of the Code to reflect cost of living
increases).

        In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, for Plan Years
beginning on or after January 1, 1994, the annual Earnings of each Employee
taken into account under the Plan shall not exceed the OBRA '93 annual
compensation limit.  The OBRA'93 annual compensation limit is $150,000, as
adjusted by the Commissioner for increases in the cost-of-living in accordance
with section 401(a)(17)(B) of the Code.  The cost-of-living adjustment in effect
for a calendar year applies to any period, not exceeding 12 months, over which
Earnings is determined (determination period) beginning in such calendar
year.  If a determination period consists of fewer than 12 months, the OBRA'93
annual compensation limit will be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is 12.  For Plan Years beginning on or after January 1, 1994, any
reference in this Plan to the limitation under section 401(a)(17) of the Code
shall mean the OBRA'93 annual compensation limit set forth in this
provision.  For this purpose, for determination periods beginning before the
first day of the first Plan Year beginning on or after January 1, 1994, the
OBRA'93 annual compensation limit is $150,000.

        j.      "Employee" means a person who (1) is included in a group or
class designated by the Company as eligible for membership in the Plan, (2) is
in the service of an Employer within the United States of America or is a United
States citizen in the service of an Employer outside of the continental limits
of the United States of America, (3) began such service on or prior to December
31, 2001, and (4) has not had a One-Year Break in Service beginning on or after
January 1, 2002.  Employee shall not include any person who is included in a
unit of employees 

2

--------------------------------------------------------------------------------

covered by a collective bargaining agreement that does not provide for the
coverage of such person under the Plan if there is evidence that retirement
benefits were the subject of good faith bargaining.  A person who is a United
States citizen and who is employed outside the continental limits of the United
States of America in the service of a foreign subsidiary (including foreign
subsidiaries of such foreign subsidiary) of the Company shall be considered, for
all purposes of this Plan, as employed in the service of the Company if (x) the
Company has entered into an agreement under section 3121(1) of the Code which
applies to the foreign subsidiary of which such person is an employee and (y)
contributions under a funded plan of deferred compensation, whether or not a
plan described in section 401(a), 403(a), or 405(a), of said Code, are not
provided by any other person with respect to the remuneration paid to such
individual by the foreign subsidiary.  The groups and classes designated by the
Company are set forth in Schedule A.

        k.     "Employer" means the Company or any Associate Company.  For
purposes of sections 410 and 411 of the Code, "Employer" also shall mean any
corporation or other trade or business that is treated under the first sentence
of section 414(b) or under section 414(c) of the Code as constituting the same
"employer" as the Company or an Associate Company, with respect to any period of
such affiliated status.

        l.     "Hours of Service" means all hours for which an Employee is
directly or indirectly paid, or entitled to payment (including back pay for
periods for which such awards pertain), by an Employer (or any company which is
a member of the same controlled group of corporations, within the meaning of
section 1563(a) of the Code as the Employer or any trade or business whether or
not incorporated which is under common control of an Employer as determined
under regulations prescribed under section 414 of the Code at the time of such
service) for the performance of duties, or for reasons other than the
performance of duties, such as vacation, accident, injury, sickness, short-term
disability or authorized leave of absence.  The Plan shall use the equivalency
method for determining Hours of Service credited to an Employee based on months
of employment determined in accordance with Department of Labor Regulations
Section 2530.200b-3(e)(1)(iv). An Employee shall be credited with 190 Hours of
Service if under this Section 1. such Employee would be credited with at least
one Hour of Service during a month.  In the case of a payment which is made or
due on account of a period during which an Employee performs no duties, Hours of
Service will be determined in accordance with Department of Labor Regulations
Section 2530.200b-2(b) and (c).

        m.     "Leased Employee" means any person performing services for an
Employer as a leased employee pursuant to an agreement with a leasing
organization who shall for purposes of the Plan continue to be an employee of
such leasing organization, and not of an Employer, notwithstanding amendments to
the Code which require that such person may have to be counted as an employee of
an Employer in order to perform certain plan qualification tests as contained
therein.

        n.     "Member" means an Employee or former Employee to whom an annuity
is credited under the Plan.

        o.     "One-Year Break in Service" shall be an Anniversary Year in which
the Member does not perform more than five hundred Hours of Service.

3

--------------------------------------------------------------------------------

        p.     "Plan" means this Minerals Technologies Inc.  Retirement Annuity
Plan.

        q.     "Plan Year" means (i) the period beginning October 22, 1992, the
effective date of the Plan, and ending December 31, 1992, and (ii) each 12 month
period thereafter commencing on January 1 and ending on December 31 while the
Plan is in effect.

        r.     "Primary Social Security Benefit" means the annual amount
available to the Member at age 65, or later if the Employee shall retire after
age 65, under the Old Age Insurance provisions of Title II of the Social
Security Act in effect at the time of his termination of employment, without
regard to any increases in the wage base or benefit levels that take effect
after the date of termination of employment, subject to the following: if any
Employee terminates service prior to age 65, his Primary Social Security Benefit
shall be estimated by assuming continuation of his Earnings until age 65 at the
same rate in effect at termination of employment; provided however, that, if the
Employee Retires pursuant to Section 4d.(ii), his Primary Social Security
Benefit shall be estimated by assuming that he will not receive any income after
retirement which would be treated as wages for purposes of the Social Security
Act.  The Retirement Committee may adopt rules governing the computation of such
amounts, and the fact that an Employee does not actually receive such amount
because of failure to apply or continuance of work, or for any other reason,
shall be disregarded.  Notwithstanding the foregoing, actual salary history will
be used to calculate the Primary Social Security Benefit if this will result in
a larger benefit under the Plan for the Employee, but only if documentation of
such history is provided by the Employee within two years after the later of his
termination of employment or the date the Employee receives notice of his
benefits under the Plan.

        s.     "Retire" means to terminate service by a Member who is an
Employee in the service of an Employer after meeting the requirements of
Sections 4a., b. or d., respectively, for normal retirement, late retirement or
early retirement hereunder.

        t.     "Retirement Annuity" means the payments made pursuant to Section
4a., b. or d. of the Plan to retired Members or their beneficiaries.

        u.     "Trustee" means the trustee appointed by the Company pursuant to
Section 7.

        v.     "Vest" means to acquire, in accordance with the express
provisions of the Plan, a nonforfeitable interest in an annuity under the Plan.

        w.     "Vested Annuity" means the payments made pursuant to Section 4c.
of the Plan.

        Wherever used in this Plan, the masculine pronoun shall include the
feminine pronoun and the feminine pronoun shall include the masculine and the
singular includes the plural and the plural includes the singular.

SECTION 2

Eligibility for Membership

        a.     Employees of the Company: All persons who were Employees of the
Company on October 22, 1992, shall be included in the membership of the Plan as
of October 22, 1992.  

4

--------------------------------------------------------------------------------

All persons who become Employees of the Company on or after October 22, 1992,
but prior to January 1, 2002, shall become Members of the Plan as of the date of
their employment, subject to Section lj. hereof.

        b.     Employees of Associate Companies: Subject to Section lj. hereof,
if a corporation becomes an Associate Company on or prior to December 31, 2001,
all Employees who are in the service of such corporation on the date it becomes
an Associate Company become Members of the Plan as of such date and all
Employees who enter the service of a corporation after it has become an
Associate Company but on or prior to December 31, 2001, become Members of the
Plan as of the date of employment.

        c.     Leased Employees: No Leased Employee shall be eligible to become
a Member of the Plan.  However, if a Leased Employee becomes an Employee of the
Company on or prior to December 31, 2001, all years of service completed while a
Leased Employee shall be credited solely for purposes of vesting pursuant to
Section 4c. of the Plan but shall not be deemed to be Prior Service within the
meaning of Section 3a.

        d.     New Employees:  No persons who become Employees on or after
January 1 , 2002, shall be eligible to become Members of the Plan.

SECTION 3

Service Credited Under Plan

        a.     Prior Service: Service rendered by a person who is in the service
of an Employer, before the date on which he becomes a Member, who continues in
service on and after the date he becomes a Member, shall be known as "Prior
Service" except as provided in Section 4a. and Section 11.

        b.     Membership Service: Service rendered by an Employee for an
Employer after the date he becomes a Member shall be known as "Membership
Service."

        c.     Special Service: Service rendered outside the United States by a
person employed by a corporation which is a subsidiary or affiliate of the
Company, but not an Associate Company, at the time of such service (1) before
the date on which he becomes a Member, who continues in service on and after the
date he becomes a Member, or (2) during a period of interrupted Membership
Service followed by a return to such service, shall be known as "Special
Service."

        d.     Creditable Service: Membership Service plus Prior Service and
Special Service, if any, shall be known as "Creditable Service" under the
Plan.  A Member shall be credited with a full year of Creditable Service under
the Plan only if he completes at least 1,000 Hours of Service within an
Anniversary Year and no fractional years will be credited under the Plan;
provided, however, that for purposes only of 1) determining the Social Security
calculation used in Section 4a.2 and 2) determining a Member's Career Earnings,
and his eligibility for early retirement under clauses (i) and (ii) of Section
4d. below, the Member's Creditable Service shall be determined on the basis of
his number of months of Membership Service plus Prior Service and Special
Service without regard to whether he completes at least 1,000 Hours of Service 

5

--------------------------------------------------------------------------------

within an Anniversary Year.  "Creditable Service" shall include any service
credited to a Member under the Pfizer Plan for a Member who is employed by the
Company or any of its subsidiaries on October 22, 1992 and who was an active
participant in the Pfizer Plan immediately prior to such date.  Creditable
Service for purposes of benefit accrual shall not be granted under the prior
sentence until there is a transfer of assets from the Pfizer Plan to the Plan
attributable to benefits accrued by Members under the Pfizer Plan.  "Creditable
Service," for purposes of Section 4c., shall include each full year of service
for the period during which a Member was employed by Zedmark Refractories
Corporation and/or Zedmark, Inc. prior to October 3, 1989, except if such Member
was covered at such time by a collective bargaining agreement that did not
provide for coverage of such Member under the Pfizer Plan.  "Creditable Service"
for purposes of benefit accrual under the Plan shall include each full year of
service for the period during which a Member was employed by Zedmark
Refractories Corporation and/or Zedmark, Inc. prior to October 3, 1989, provided
such number of full years of service may not exceed the number of full years of
service the Member is employed by the Company after October 3, 1989; and
provided, further, such Member was not covered, on October 3, 1989, by a
collective bargaining agreement that did not provide for coverage of such Member
under the Pfizer Plan.  "Creditable Service", for purposes of Sections 4c. and
4d., shall include each full year of service for the period during which a
Member was employed by Nalco Chemical Company prior to June 1, 1988, if such
Member was a Transferred Employee, as defined in the Purchase Agreement dated
June 1, 1988, between Quigley Company, Inc. and Pfizer Inc. as purchasers and
Nalco Chemical Company as seller.

        e.     Military Service: For the purpose of this Plan, those Employees
who were in the service of the Armed Forces of the United States, at the time
they would have become eligible for membership under the Plan except for such
service, or who subsequently enlisted in the Armed Forces or were inducted into
said Armed Forces, shall be credited with all the benefits under this Plan for
service actually rendered to an Employer prior to their entrance into said Armed
Forces, and shall be credited with time spent on active duty in said Armed
Forces for the purposes of computing length of service and benefits payable
under the Plan; provided that such Employees return to active service with an
Employer within the time limits provided by law after their separation or
discharge from active duty from said Armed Forces, having satisfactorily
completed their period of training and service.  Notwithstanding the foregoing,
in the case of any such military service up to 501 Hours of Service shall be
credited under Section 11. for any single continuous period of such service.
Notwithstanding any provision of this Plan to the contrary, effective as of
December 12, 1994 contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code Section
414(u).

        f.     Leave of Absence: Interruption of active service on account of
leave of absence authorized by an Employer or transfer on Special Service shall
not be considered termination of service.  Time spent on authorized leave of
absence shall be credited for the purpose of computing length of service and
benefits payable under the Plan on the following basis: Members shall receive
credit for each full year spent on authorized leave of absence for each full
year of Creditable Service that they render to an Employer following return to
active service, except that time spent on authorized leave of absence for
medical reasons shall be credited without requirement of subsequent Creditable
Service and time spent on civic leave shall be credited upon return to active
service.  Notwithstanding the foregoing, in the case of Maternity/Paternity
Leave, as defined below, up to 501 Hours of Service shall be credited in the 

6

--------------------------------------------------------------------------------

Anniversary Year in which the Maternity/Paternity Leave begins, if the Employee
would otherwise have incurred a One-Year Break in Service in that Anniversary
Year, otherwise up to 501 Hours of Service shall be credited in the following
Anniversary Year to prevent a One-Year Break in Service.  Maternity/ Paternity
Leave means an absence from work (1) by reason of the pregnancy of an Employee,
(2) by reason of the birth of a child of an Employee, (3) by reason of the
placement of a child with the Employee in connection with the adoption of the
child, or (4) for the purposes of caring for the child during the period
immediately following the birth or placement for adoption.

        g.     Termination of Service: On termination of service, and after he
has subsequently incurred a One-Year Break in Service commencing on or prior to
December 31, 2001, a person shall forfeit all credit for service previously
credited under the Plan unless

(1)       He is reemployed within five years after his termination of service;
or

(2)       He is reemployed after his termination of service and thereafter
completes at least 24 consecutive months of Creditable Service; or

(3)       He is eligible to receive a Retirement Annuity or a Vested Annuity
under Section 4c.; or

(4)       He is reemployed before the number of consecutive One-Year Breaks in
Service equals or exceeds the greater of (a) five consecutive One-Year Breaks in
Service or (b) the aggregate number of Anniversary Years credited for vesting
under the Plan prior to such termination and thereafter completes at least one
such Anniversary Year;

provided, however, that if the termination and commencement of a One-Year Break
in Service occur on or after January 1, 2002, the person shall not be eligible
to become a Member of the Plan upon reemployment but shall retain any rights
under the Plan in which he my be vested at the time of his termination.

        If a reemployed Employee does not forfeit his service credit as provided
above, for purposes only of determining his "Career Earnings," the last calendar
year in which he rendered Creditable Service shall be treated as being
consecutive with the first calendar year in which he renders Creditable Service
after his reemployment.

        h.     General: For the purpose of this Plan, length of service shall be
computed in accordance with the employment records of the Company or Associate
Company, or of a subsidiary or affiliated corporation of either, as the case may
be.  No Employee may voluntarily terminate his status as an active Member in the
Plan during his period of employment.

SECTION 4

Benefits to Employees

        a.     Normal Retirement: Each Member who attains his normal retirement
date, i.e., age 65, shall be eligible for normal retirement as of the first day
of the month following, and if 

7

--------------------------------------------------------------------------------

permitted under the provisions of the Age Discrimination in Employment Act, as
amended, and other applicable law, shall be retired as of the first day of the
month following.

        Upon normal retirement, a Member shall receive a Retirement Annuity,
subject to the provisions of and payable in the form described in Section 4f.
hereof, which shall accrue and be equal to the greater of:

(1)     1.4 per cent of his Career Earnings; or

(2)     1.75 per cent of his Career Earnings, less 1.50 per cent of his Primary
Social Security Benefit multiplied by his years of Creditable Service, but in no
event more than 35 years.

        Unless otherwise provided under the Plan, each section 401(a)(17)
Employee's accrued benefit under this Plan will be the greater of the accrued
benefit determined for such Employee under (a) or (b) below:

(a)     the section 401(a)(17) Employee's accrued benefit determined with
respect to the benefit formula applicable for the Plan Year beginning on or
after January 1, 1994, as applied to such Employee's total years of Creditable
Service taken into account under the Plan for the purposes of benefit accruals,
or

(b)     the sum of:

(i)     the section 401(a)(17) Employee's accrued benefit as of the last day of
the last Plan Year beginning before January 1, 1994, frozen in accordance with
Section 1.401(a)(4)-13 of the Treasury Regulations, and

(ii)     the section 401(a)(17) Employee's accrued benefit determined under the
benefit formula applicable for the Plan Year beginning on or after January 1,
1994, as applied to such Employee's years of Creditable Service for Plan Years
beginning on or after January 1, 1994, for purposes of benefit accruals.

        A section 401(a)(17) Employee means an Employee whose current accrued
benefit as of a date on or after the first day of the first Plan Year beginning
on or after January 1, 1994, is based on Career Earnings for a year beginning
prior to the first day of the first Plan Year beginning on or after January 1,
1994, that exceeded $150,000.

        (1)     In the case of any group or class which is designated as
eligible for membership in the Plan, an Employer may limit the Prior Service of
persons included in such group or class to service rendered on and after a date
to be determined by the Employer.

        (2)     Except in the case of a person in the service of a corporation
which becomes an Associate Company, the Prior Service benefits of any Employee
who is a Member of the Plan, but who was absent from his Employer during all or
part of the calendar year next preceding the date he becomes a Member, because
of sickness, disability, service in the Armed Forces of the United States, or
like reasons beyond his control, and who entered the service of his Employer 

8

--------------------------------------------------------------------------------

prior to such calendar year, shall be computed by crediting to him as Earnings
for such calendar year -

        (i)     All Earnings actually received by such Employee in such calendar
year before or after the period of absence from his Employer, and

        (ii)     The Earnings he would have received in such calendar year
during the period of absence based on a forty-hour week at his straight-time
rate of pay at the time of leaving his Employer and any increased rate to which
he would have been entitled as a result of automatic length-of-service increases
or a general increase, and any bonuses or other payments made in such calendar
year during such period of absence to which he would normally have been
entitled.

        b.     Late Retirement:  In the event that a Member remains in service
after attainment of his normal retirement date, he may retire on his own
application setting forth a date for retirement which shall be the first of the
month not less than 30 days following the filing of the application.

        c.     Vesting: Upon the completion of five Anniversary Years of
Creditable Service, a Member shall acquire a nonforfeitable right to receive,
after his termination and at his election, a Vested Annuity in an amount
computed as follows: either (i) at age 65, a Retirement Annuity computed as
provided in Section 4a. hereof, or (ii) prior to age 65 but after age 55 (or age
50 if such annuity payments commence prior to January 1, 1994), an annuity which
shall be computed by multiplying the Member's Retirement Annuity computed as
provided in Section 4a. hereof by the applicable percentage set forth in
Schedule Bl (or Schedule B2 if such annuity payments commence prior to January
1, 1994).  The foregoing notwithstanding, the Vested Annuity payable to a Member
who terminates employment on or after January 1, 1994, shall in no event be less
than the annuity to which he would have been entitled had he terminated
employment as of December 31, 1993, under the terms and conditions of the Plan
as then in effect (the "1993 Annuity").

A Member who terminates employment on or after January 1, 1994, may elect to
receive his 1993 Annuity, if any, prior to attaining age 55.  If a Member makes
such an election, the remaining portion of his Vested Annuity, if any,
determined as of the date he elects to receive the 1993 Annuity and expressed as
a benefit payable at age 65, shall be the amount obtained by subtracting the
Member's 1993 Annuity from the product of his Retirement Annuity multiplied by
the Actuarial Factor, and dividing the result thereof by the Actuarial
Factor.  For purposes of this computation, the "Actuarial Factor" shall mean the
product of 40% multiplied by the actuarial equivalent value of an annual benefit
of $1 commencing at age 55, determined as of the date the Member begins to
receive his 1993 Annuity.  The remaining portion of the Vested Annuity so
determined shall be payable under the terms and conditions of this Plan in
effect at the Member's termination of employment.

A Member who terminates employment with a Vested Annuity accrued as of December
31, 1993 may elect to receive such amount accrued as of such date in any of the
optional forms of benefit available to such Member as of December 31, 1993.  If
the amount of the vested portion of a Member's benefit at the time of the
Member's termination of service is zero, the Member shall be deemed to have
received a distribution of such zero vested interest in such benefit.  

9

--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, a Member who is not otherwise
vested, shall become vested upon attaining his normal retirement date, i.e., age
65.

        d.     Early Retirement: Any Member may retire before the attainment of
age 65 provided he has reached age 55 and (i) has 10 years or more of Creditable
Service; or (ii) his attained age when added to his years of Creditable Service
equals or exceeds 90.  On early retirement, a Member shall receive a Retirement
Annuity commencing at age 65, equal to the annuity to which his Creditable
Service up to the date of his retirement would then produce, or, at his election
made at any time prior to age 65, a Retirement Annuity commencing on the first
day of any month following his earlier retirement and prior to age 65, which
shall be computed by applying the percentages set forth in Schedule C hereof to
the amount of the annuity computed in accordance with Section 4a.; provided
that, if a Member's attained age when added to his years of Creditable Service
equals or exceeds 90, his Retirement Annuity shall be computed by so applying
the percentage set forth in Schedule D hereof.

        e.     Disability Leave Status: Upon total and permanent disability as
determined by a physician appointed by the Member's Employer, a Member who has
completed at least five years of Creditable Service will be eligible for
Disability Leave Status.  Such status may be terminated or suspended by the
Retirement Committee if at any time before age 65 the Member again engages in
regular full-time employment, fails or refuses to undergo any medical
examination ordered by the Retirement Committee, or the Retirement Committee
determines on the basis of medical examination that the Member has sufficiently
recovered to engage in regular full-time employment.  While on Disability Leave
Status, a Member will be credited with Membership Service, and with Earnings at
the same rate as he had earned in the calendar year prior to the calendar year
in which he became totally and permanently disabled, until the Member Retires,
dies, reaches age 65, or his Disability Leave Status is sooner terminated or
suspended.

          f.     Form of Benefit Payments:

        (1)     Normal Form: If a Member is married on the date his benefits
commence, such Member shall receive a benefit payable in the form of a joint and
survivor annuity which shall provide for an amount actuarially reduced from the
amount computed under Section 4a. to be paid to the Member for his lifetime; and
for an annuity in an amount equal to one-half of such reduced amount to be paid
to the Member's spouse to whom he was married on the date his benefits commence,
for her lifetime, if surviving at the time of the Member's death.  The form of
benefit shall also provide that if the Member dies after retirement but prior to
the date on which his benefit becomes payable, his surviving spouse will
nevertheless be entitled to receive the lifetime annuity to which she would
otherwise be entitled beginning at the date that the Member's annuity would have
become payable and under such circumstances, at her option, the surviving spouse
may elect to have benefits commence prior to the date on which the Member's
annuity would have become payable on an appropriately reduced actuarial
basis.  The benefit payable to the Member and his spouse shall have the
equivalent actuarial value of the benefits determined under Section 4a.
above.  In lieu of said joint and survivor annuity, the Member may, in
accordance with section 417 of the Code, elect in writing, with the written
consent of his spouse, acknowledging the effect of such election and witnessed
by a Plan representative or a notary public, at any time within 90 days prior to
the commencement of his benefits, to receive 

10

--------------------------------------------------------------------------------

his benefits in the form of a single annuity payable for his lifetime as
computed under Section 4a. above, or may revoke any such election previously
made by him.  Notwithstanding the foregoing, if a Member becomes divorced from
his spouse after his benefits commence, such Member may elect in writing to
cancel such joint and survivor annuity and to receive his benefits thereafter in
any form permitted under the Plan; provided that, (a) the Member obtains a valid
written release, as determined by the Retirement Committee, from his former
spouse releasing the Plan from any claim the former spouse may have against the
Plan and (b) the Member's benefit is adjusted actuarially, including, but not
limited to, adjustments for the value of benefits previously paid and for the
value of the protection provided by the cancelled joint and survivor annuity
while it was in effect.

         Each vested Member upon his termination of service and each married
Member within a reasonable period of time prior to his benefit commencement date
shall receive a written explanation of the joint and survivor annuity form of
benefit, the right to elect to waive such benefit and the consequences thereof,
the right of the Member's spouse with respect thereto and the right to revoke
such waiver and the consequences thereof, together with an explanation of the
optional forms of retirement benefit available to the Member and a general
explanation of the financial effect of the various optional forms of retirement
benefit, including the joint and survivor retirement benefit and the straight
life annuity.  Such married Member may request additional information within 60
days thereafter, in which case the Retirement Committee shall within 30 days of
such request furnish him with a written explanation of the additional
information requested, in which case his deadline for making such election and
his benefit commencement date, if applicable, shall be postponed if necessary so
that there is at least 60 days between the furnishing of such additional
information and the expiration of the period during which he has the right to
elect an optional form of benefit other than the joint and survivor annuity.

         A Member who is not married at the time that his benefits commence will
receive his benefits in the form of a single annuity payable for his lifetime as
computed under Section 4a. above.

        (2)     Optional Forms: At any time at least 30 days and not more than
90 days prior to the commencement of his retirement benefits, a Member who is
eligible for a Retirement Annuity under Section 4a., b., or d. of the Plan may,
in accordance with section 417 of the Code, elect, with the written and
witnessed consent of his spouse in the case of a married Member, to convert the
benefits otherwise payable after retirement into a retirement benefit of
equivalent actuarial value in accordance with one of the options named below, or
may revoke any such election previously made by him; provided, however, that if
one of the options named below shall be so elected and the other named person or
persons shall die before the payment of any part of such benefit, then and in
that event the benefit shall be restored to the amount of the Retirement Annuity
as provided in Section 4a., b., or d. hereof, as if no such election had been
made; and provided further, that if one of the options named below shall be so
elected and the Member shall die before the date of his retirement then the
election shall be of no effect and no payments shall be due under the option;
and further provided that the Member may (with applicable spousal consent) waive
the 30-day period described above provided that payment of benefits commences at
least 7 days after the notification of the optional benefits is provided to
Member.  Regardless of the form of payment, all distributions shall comply with
section 

11

--------------------------------------------------------------------------------

401(a)(9) of the Code and the Treasury Regulations thereunder, including the
minimum distribution incidental death benefit requirement of section
401(a)(9)(G) of the Code and the Treasury Regulations thereunder, and such
provisions shall override any Plan provisions otherwise inconsistent therewith.

         Option 1:  A reduced Retirement Annuity commencing at or after the
Member's retirement payable during his life, with the provision that after his
death it shall continue during the life of and shall be paid to the person
(including his spouse) nominated by him by written designation duly acknowledged
and filed with the Retirement Committee at the time such election is made,
provided that if the Member dies after retirement but prior to the date on which
his benefit becomes payable, his surviving beneficiary will nevertheless be
entitled to receive such a lifetime annuity beginning at the date that the
Member's annuity would have become payable and also provided that under such
circumstances at his option, the surviving beneficiary may elect to have
benefits commence prior to the date on which the Member's annuity would have
become payable on an appropriately reduced actuarial basis.

         Option 2:  A reduced Retirement Annuity commencing at or after the
Member's retirement payable during his life, with the provision that after his
death an allowance of one-half the rate of his reduced allowance shall be
continued during the life of, and it shall be paid to, the person, other than
his spouse for whom this is the normal form of benefit provided in Section
4f.(l) above, nominated by him by written designation duly acknowledged and
filed with the Retirement Committee at the time such election is made, provided
that if the Member dies after retirement but prior to the date his benefit
becomes payable, his surviving beneficiary will nevertheless be entitled to
receive such a lifetime annuity beginning at the date that the Member's annuity
would have become payable and also provided that under such circumstances, at
his option, the surviving beneficiary may elect to have benefits commence prior
to the date on which the Member's annuity would have become payable on an
appropriately reduced actuarial basis.

         Option 3:  A retirement benefit in a single lump sum that shall be the
actuarial equivalent of the benefit which would otherwise be payable to him,
provided that such benefit must be elected by the Member prior to the date of
his retirement.

         (3)     A Member may, at the time he elects one of the options
described above, name a second person, who, in the event the first named person
shall die before the commencement of the annuity to the Member, shall acquire
all the rights which the first named person would otherwise have had.

         (4)     Optional benefit payments shall commence at the end of the
month following the month in which the last payment to the deceased annuitant
was made.

         (5)     Where a Member is entitled to or elects to receive a reduced
retirement annuity commencing after the Member's retirement under which an
allowance would have been paid to such Member's spouse or other beneficiary
after the Member's death, and, prior to the date his benefit becomes payable,
the Member elects any other form of benefit, then and in that event the benefit
so payable on his account shall be reduced actuarially to reflect any cost 

12

--------------------------------------------------------------------------------

attributable to the benefit earlier so provided to his spouse or other
beneficiary as the case may be.

         (6)     (a)     Notwithstanding anything in the Plan to the contrary,
the distribution of a Member's benefit who is not a 5-percent owner shall be
made or must commence by the later of the April 1 next following the calendar
year in which he reaches age 70½ or retires.  If a Member is a 5-percent owner,
distribution of the Member's benefits under the Plan must commence no later than
April 1 next following the calendar year in which he reaches age 70½.  A Member
who is a 5-percent owner will be subject to the above distribution rights if he
is a 5-percent owner at any time during the Plan Year ending with or within the
calendar year in which he attains age 66½ or any later Plan Year.

         (b)     The amount of the minimum distributions required under this
Section 4f.(6) shall be no less than the minimum amounts required under section
401(a)(9) of the Code and the Treasury Regulations issued thereunder based upon
the annually adjusted life expectancy of an unmarried Member or the annually
adjusted joint life expectancy of a married Member and his spouse, and shall be
payable no less frequently than annually.  After the initial benefit payment has
been made, the amount of the succeeding benefit payments must be made by the end
of each of the next following calendar years.  As of each following January 1
the Member's benefit shall be adjusted to reflect any additional benefits
accrued as of the immediately preceding December 31 and any additional accruals
for any twelve consecutive month period shall be offset (but not below zero) by
the actuarial value (determined in accordance with applicable law) of benefits
received by the Member for such period.

         (c)     The minimum distribution payable to a Member will be
distributed to him, at his election, either:

> > (I)     as a single payment, or
> > 
> > (II)     over a period of time extending over the life of the Member or over
> > the lives of the Member and his spouse (or designated beneficiary) or over a
> > period not extending beyond the life expectancy of the Member or the life
> > expectancy of the Member and his spouse (or designated beneficiary).

         (d)     With respect to minimum distributions payable to a spouse of a
Member, the following distribution limitations shall apply:

> > (I)     Where distribution has commenced to the Member prior to his death,
> > distribution to the surviving spouse shall be over a period that is no
> > longer than the period under which the Member was receiving benefits;
> > 
> > (II)     Where distribution has not commenced to the Member at the time of
> > his death, distribution to the surviving spouse shall begin no later than
> > the date upon which the Member would have attained age 70½, and shall be
> > payable over the life of the surviving spouse or over a period not extending
> > beyond the life expectancy of the surviving spouse. (If the surviving spouse
> > dies before distribution of her benefit commences, the limitations
> > applicable to the 

13

--------------------------------------------------------------------------------

> > distribution of any benefit remaining payable under the Plan shall be
> > determined hereunder as if the surviving spouse were the Member.)

         (e)     With respect to minimum distributions payable to a designated
beneficiary of a Member (other than the spouse), the following distribution
limitations shall apply:

> > (I)     Where distribution has commenced to the Member prior to his death,
> > distribution to the designated beneficiary shall be over a period that is no
> > longer than the period under which the Member was receiving benefits;
> > 
> > (II)     Where distribution has not commenced to the Member at the time of
> > his death, distribution to the designated beneficiary shall begin no later
> > than one year after the date of the Member's death, or such later date as
> > may be permitted by Treasury Regulations, and shall be payable over the life
> > of the designated beneficiary or over a period not extending beyond the life
> > expectancy of the designated beneficiary.

         (f)     In all other cases where minimum distributions have not
commenced to the Member at the time of his death, no benefit remaining payable
under the Plan shall be distributed over a period that exceeds five years after
the Member's death.

        g.     Adjustment For Federal Old Age Benefits: If a Member who is
eligible for a Retirement Annuity under Section 4a., b., or d. of the Plan
retires before his Federal Old Age Benefit is payable, he may, at any time or
from time to time, elect to have the retirement benefit otherwise payable after
retirement to him for his lifetime under the normal form of benefit, or under an
optional benefit payment, whichever is applicable, actuarially adjusted to
provide, so far as practicable, a constant total retirement income inclusive of
the estimated Federal Old Age Benefit, both before and after the Federal benefit
is scheduled to begin.

        h.     Benefits To Surviving Spouse: In the event a Member dies, after
having become vested under the Plan, leaving a surviving spouse to whom the
Member was legally married for one year or more prior to his death, an annuity
at one-half the rate of the annuity which the Member would have been entitled to
receive under Section 4f.(l) had he retired and commenced receipt of benefits as
of the first of the month following the date of his death, if the Member was
eligible for retirement at the time of his death, or an annuity at one-half the
rate of the annuity which the Member would have been entitled to receive under
Section 4f.(l) had he retired and commenced receipt of benefits on the date he
first would have been eligible to do so, if the Member was not eligible for
retirement at the time of his death, shall be paid to such spouse, commencing at
the end of the month following the month in which the Member would have attained
his normal retirement date or earlier if the spouse so elects, but not earlier
than the date the Member first would have reached age 55, as the case may be,
for the life of such spouse.

        i.     (1) All annuities shall be payable in monthly installments;
provided that any annuity which has an actuarially computed present value at the
time of termination of service which is less than $5,000 shall be paid in a lump
sum of equivalent actuarial value. Monthly installment payments shall commence
at the end of the month in which retirement occurs and continue until
death.  Full payment will be made for the month in which death occurs.

14

--------------------------------------------------------------------------------

        (2)     Each Member, or any person to whom a Retirement Annuity, Vested
Annuity or other benefit under this Plan is payable, shall be responsible for
providing the Retirement Committee with any changes in his current address.  If
any person to whom a Retirement Annuity, Vested Annuity or other benefit under
this Plan is payable shall not have provided evidence satisfactory to the
Retirement Committee of his continued life and address for a period of two years
after or during which such annuity or other benefit is payable, the Retirement
Committee shall send by registered mail a notice addressed to such person at his
last address known to the Committee describing the annuity or other benefit
payable to him and stating that unless he communicates with the Committee within
30 days from the date of such notice, the Retirement Committee may suspend
payments of the annuity or other benefit to such person while it causes an
investigation to be made as to the continued life and address of such person.

        (3)     If any person to whom a benefit is payable hereunder is an
infant, or if the Retirement Committee determines that any person to whom a
Retirement Annuity or other benefit is payable is incompetent by reason of
physical or mental disability, the Committee shall have power to cause the
payments becoming due to such person to be made to another for his benefit
without responsibility of the Committee or the Trustee to see to the application
of such payments.  Payments made pursuant to such power shall operate as a
complete discharge of the Annuity Trust Fund, the Trustee and the Retirement
Committee.

        (4)     Notwithstanding the other provisions of this Section, a Member
who retires or becomes entitled to a Vested Annuity shall receive an annuity
computed as provided for under the provisions of the Plan in effect on the date
of his termination of service or retirement, except that: (a) effective for
payments made under Section 4a., b., or d. of the Plan, the Retirement Annuity
of a Member who was eligible for normal or late retirement under the Pfizer Plan
prior to January 1, 1990, shall be increased by the greater of the increase
attributable to (b) below or 10%, provided that any increase attributable to
this Section (a) shall be a minimum of $35 per month for any eligible Member who
at retirement had either (i) completed at least 25 years of Creditable Service,
or (ii) attained his normal retirement date and completed at least 10 years of
Creditable Service; and (b) except for those Members who on and after January 1,
1994 elect a retirement benefit in a single lump sum as described in Option 3
under Section 4f.(2) hereof, any change in the years used in calculating Career
Earnings under Section le.(l) of the Plan that would improve the benefits
payable to a Member who had retired prior to the effective date of such change
or changes, shall be applied to calculate the Career Earnings of such Member.

        j.     Limitation on Benefits: The annual benefit shall be defined and
adjusted as provided in section 415(b)(2) of the Code and no annual annuity
shall be payable in excess of (A) the lesser of the maximum dollar amount
permitted by section 415(b)(1)(A) of the Code, or (B) 100% of the average
earnings of the Member for the three consecutive calendar years which yield the
highest average during which the Member was an active participant in the Plan,
subject to the following conditions:

(I)  An annual benefit which is provided in a form other than a straight life
annuity or a joint and survivor annuity described in section 417(b) of the Code
shall be adjusted to an equivalent benefit in the form of a straight life
annuity on 

15

--------------------------------------------------------------------------------

the basis of reasonable actuarial assumptions permitted under the Code and an
interest rate assumption equal to the greater of 5% or the interest rate used by
the Plan to convert such straight life annuity into such other form of benefit;

(II) If an annual benefit begins before a Member's Social Security Retirement
Age, but on or after age 62, the otherwise applicable dollar limitation shall be
adjusted as follows: (a) if a Member's Social Security Retirement Age is 65, and
benefits commence on or after age 62, the dollar limitation is reduced by 5/9 of
one percent for each month by which the Member's annual retirement benefit
begins before the month in which the Member attains age 65, and (b) if a
Member's Social Security Retirement Age is greater than age 65, and benefits
begin on or after age 62, the dollar limitation is reduced by 5/9 of one percent
for each of the first 36 months and 5/12 of one percent for each additional
month (up to 24 months) by which the Member's annual retirement benefit begins
before the month in which the Member attains his Social Security Retirement Age.

(III)  If an annual retirement benefit begins before a Member attains age 62,
the otherwise applicable dollar limitation shall be adjusted to the actuarial
equivalent of a benefit commencing at age 62 using an interest rate assumption
equal to the greater of 5% or the interest rate used by the Plan.

(IV)  If an annual benefit begins after a Member's Social Security Retirement
Age, the otherwise applicable dollar limitation shall be adjusted so that it is
the actuarial equivalent of an annual benefit commencing at his Social Security
Retirement Age using an interest rate assumption equal to the lesser of 5% or
the interest rate used by the Plan;

(V)  An annual benefit which is attributable all or in part to employee
contributions or rollover contributions (as defined in section 402(c), 403(a)(4)
or 408(d)(3) of the Code) shall be reduced so that it will be the equivalent of
an annual benefit derived solely from employer contributions; and

(VI)  If any Member has completed (1) fewer than 10 years of participation in a
defined benefit plan, the dollar limitation under Section 4j.(A) otherwise
applicable to him shall be reduced by multiplying it by a fraction, the
numerator of which is his years of participation in the Plan as of the close of
the limitation year and the denominator of which is 10, and/or (2) fewer than 10
years of Creditable Service with the Employer, the limitations under Sections
4j.(A), 4j.(B) and 4j.(7) otherwise applicable to him shall be reduced by
multiplying it by a fraction, the numerator of which is his years of Creditable
Service as of the close of the limitation year and the denominator of which is
10.

(VII)  Notwithstanding the foregoing, if the Participant has never participated
in any defined contribution plans, the adjustments set forth in this Section 4j
shall not cause his annual benefit to be reduced below, if applicable, $10,000
or such proportional amount thereof as shall be applicable because fewer than 10
years of Creditable Service have been completed.

16

--------------------------------------------------------------------------------

(VIII)  Effective as of January 1 of each calendar year, the maximum annual
dollar amount referred to in Section 4j.(A) shall increase to the maximum annual
dollar amount as determined by the Secretary of the Treasury for such calendar
year pursuant to section 415(d)(1)(A) of the Code.  Notwithstanding Section
4i.(4), such increased maximum dollar amount shall also be applicable to Members
who have retired under Section 4a., b., or d. of the Plan regardless of whether
they have actually begun to receive such benefits.

(IX)  With respect to a Member who was a participant in the Pfizer Plan before
October 3, 1973, in lieu of the foregoing the maximum computed under this
subsection shall be the annuity payable under the Pfizer Plan provision in
effect as of October 2, 1973 based upon (a) his aggregate creditable earnings on
such date plus (b) his rate of earnings under the Pfizer Plan in effect as of
such date times his years of creditable service after such date.

(X)  The term "Social Security Retirement Age" means the social security
retirement age as defined under section 415(b)(8) of the Code which shall mean
age 65 in the case of a Member attaining age 62 before January 1, 2000 (i.e.,
born before January 1, 1938), age 66 for a Member attaining age 62 after
December 31, 1999, and before January 1, 2017 (i.e., born after December 31,
1937, but before January 1, 1955), and age 67 for a Member attaining age 62
after December 31, 2016 (i.e., born after December 31, 1954).

(XI)  The term "limitation year' shall mean the calendar year.

        k.     The limitation of this Section with respect to any Member who at
any time has participated in any other defined benefit plan maintained by an
employer or by a corporation which is a member of a controlled group of
corporations, within the meaning of section 1563(a), determined without regard
to section 1563(a)(4) and (e)(3)(C), and section 415(h) of the Code, of which an
Employer is a member, shall apply as if the total benefits payable under all
defined benefit plans in which the Member has been a participant were payable
from one plan.

        l.     (1) The benefits provided under this Plan shall be reduced in the
case of any Member or beneficiary under uniform rules adopted by the Committee,
by the amount of any benefits payable to such Member or beneficiary under any
other qualified non-government pension plan or program or any retirement or
pension benefits payable to him under the laws of any foreign government, to the
extent that the benefits payable under such other plan or program are based on
service which is included in Prior Service, Membership Service or Special
Service, hereunder, and are not attributable to contributions made to such other
plan or program by the Member.

        (2)     The benefits provided under this Plan shall be reduced, under
uniform rules adopted by the Retirement Committee, in the case of any Member
reemployed by an Employer to avoid duplication of any benefits previously paid
by this Plan to such Member after a prior termination of service, provided that
in no event shall any benefits provided under this Plan be payable during any
period of reemployment.  Such reduction shall not apply to the extent that the
Member shall, upon reemployment, repay to the Trustee any amount received from
the Trust 

17

--------------------------------------------------------------------------------

with interest thereon compounded annually, at the rate to be determined by the
Retirement Committee from the date or dates of receipt of such benefits to the
date of repayment to the Trust.

        (3)     Whenever the amount of a benefit under this Plan is to be
determined by an actuarial procedure, the following interest rate and mortality
assumptions will be used.  In the case of annuity forms of benefit payments, the
interest rate assumption shall be 7 1/2% per annum and the mortality assumption
shall be based upon the latest Unisex Mortality Table prepared by the Plan's
actuary and adopted by the Retirement Committee.  In the case of the lump sum
form of payment, (i) for Members who Retire prior to July 1, 1995, the interest
rate assumption shall be the Pension Benefit Guaranty Corporation discount rate
for immediate annuities for the month three months prior to the month in which
the Member Retires, and the mortality assumption shall be based upon the
Mortality Tables specified by the Pension Benefit Guaranty Corporation with a
unisex blend of 85% male and 15% female; and (ii) for Members who Retire on or
after July 1, 1995, the interest rate assumption shall be the annual rate of
interest on 30-year Treasury securities as specified by the Commissioner of the
Internal Revenue Service for the full calendar month four months prior to the
month in which the Member Retires, and the mortality assumption shall be based
upon the mortality table prescribed under Section 417(e)(3)(A)(ii)(1) of the
Code as in effect on the date on which the Member Retires.

        m.     Qualified Domestic Relations Order: Notwithstanding anything in
the Plan to the contrary, the payment of any benefit to which a Member may be
entitled under this Section 4 shall be subject to a qualified domestic relations
order within the meaning of section 414(p) of the Code, the validity of which
shall be determined pursuant to Section 8a.(3)(d).

        n.     Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee's election under this Section, a distributee
may elect, at the time and in the manner prescribed by the Retirement Committee,
to have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.  In
the event that the provisions of this Section 4m. or any part thereof cease to
be required by law as a result of subsequent legislation or otherwise, this
Section 4m. or applicable part thereof shall be ineffective without necessity of
further amendment of the Plan.

(I)     The term "eligible rollover distribution" shall mean any distribution of
all or any portion of the balance to the credit of the distributee, except that
an eligible rollover distribution does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee's
designated beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; and the portion of any distribution that is not includible in gross
income (determined without regard to exclusion for net unrealized appreciation
with respect to employer securities).  For purposes of the foregoing:

(II)     The term "eligible retirement plan" shall mean an individual retirement
account described in section 408(a) of the Code, an individual retirement
annuity described in section 408(b) of the Code, an annuity plan described in
section 403(a) of 

18

--------------------------------------------------------------------------------

the Code, or a qualified trust described in section 401(a) of the Code, that
accepts the distributee's eligible rollover distribution.  However, in the case
of an eligible rollover distribution to the surviving spouse, an eligible
retirement plan is an individual retirement account or individual retirement
annuity.

(III)     The term "distributee" shall mean an Employee or former Employee.  In
addition, the Employee's or former Employee's surviving spouse and the
Employee's or former Employee's spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

(IV)     The term "direct rollover" shall mean a payment by the Plan to the
eligible retirement plan specified by the distributee.

SECTION 5

Contributions

        All of the Retirement Annuity payments provided under this Plan shall be
financed entirely by means of contributions made by the Company and Associate
Companies, subject to conditions set forth under Sections 9 and 12.

        a.     Service Contributions: Subject to the future financial needs and
condition of the business as determined by its Board of Directors and Section
6a, (i) it is the intention of the Company to continue the Plan and, within the
time allowed by law for filing of its Federal income tax return for each fiscal
year, to make regular contributions each year in such amounts as are necessary
to maintain the Plan on a sound actuarial basis, and to meet minimum funding
standards prescribed by any applicable law and (ii) upon transfer from Special
Service to service with an Employer, appropriate contributions shall be made
with respect to each Employee so transferred to provide the benefits for such
Special Service.

        b.     Actuarial Calculations: The Company shall adopt from time to
time, service and mortality tables and the rates of interest to be used in
actuarial calculations required in connection with the Plan.  As an aid to the
Company in adopting such tables the actuary designated by the Company shall from
time to time submit recommendations to the Company as to possible changes
affecting such tables.  The actuary shall, in addition, make annual valuations
of the contingent assets and liabilities of the Plan and establish the rate of
Company contributions payable to the Plan.

        c.     Continuation of Plan: Anything herein to the contrary
notwithstanding, the continuation of this Plan and the payment of contributions
are not assumed as contractual obligations of the Company or any other Employer.

19

--------------------------------------------------------------------------------

SECTION 6

Funding the Plan

        a.     Trust Fund: All contributions made by an Employer to provide the
benefits under this Plan shall be paid into the Annuity Trust
Fund.  Notwithstanding anything herein to the contrary, any contribution by the
Company to the Annuity Trust Fund is conditioned upon the deductibility of the
contribution by the Company under the Code and, to the extent any such deduction
is disallowed, the Company shall, within one year following the disallowance of
the deduction, demand repayment of such disallowed contribution and the Trustee
shall return such contribution within one year following the
disallowance.  Earnings of the Plan attributable to the excess contribution may
not be returned to the Company, but any losses attributable thereto must reduce
the amount so returned.  The Annuity Trust Fund will be held and invested as
described in the Trust Agreement, a brief description of the provisions of which
is given in Section 7 hereof.  No part of the Annuity Trust Fund may be used
for, or diverted to, purposes other than for the exclusive benefit of Employees
or their beneficiaries, nor may any part of the Annuity Trust Fund be remitted
to the Company, except as otherwise permitted under ERISA, provided, however,
that the reasonable expenses of the Trustee in the administration of this trust
as well as fees and other charges incurred for investment counseling and for
actuarial services and expenses of the Retirement Committee and the Plan Assets
Committee will be paid out of the Annuity Trust Fund.

        b.     Annuities: Notwithstanding anything herein to the contrary, the
Retirement Committee or the Plan Assets Committee may provide for the funding of
the payment of any benefits prescribed by the Plan through the purchase of
immediate or deferred annuities, as the case may be, from any governmental
agency or insurance company or companies, approved by the Company.

SECTION 7

Administration of the Trust Fund - The Trust Agreement

        The Company has entered into a trust agreement with State Street Bank
and Trust Company (the "Trust Agreement"), providing for the administration of
the Annuity Trust Fund by that bank as Trustee thereof, which includes
provisions with respect to the powers and authority of the Trustee (in its
discretion and/or as directed by an investment adviser appointed by the Plan
Assets Committee) as to the investment and reinvestment of the Annuity Trust
Fund and the income therefrom and provisions with respect to the administration
of the Annuity Trust Fund, the limitations on the liability of the Trustee,
authority of the Company to settle the accounts of the Trustee and of the
Retirement Committee on behalf of all persons having any interest in the Annuity
Trust Fund, and from time to time, to appoint a substitute, successor or
additional Trustees, and that, with respect to any payments to or for the
benefit of any employee or beneficiary under this Plan, the Trustee shall follow
the directions of the Retirement Committee.  The Trust Agreement further
provides that the Company shall have the right, from time to time, to modify or
amend the Trust Agreement in whole or in part, provided that no such amendment
shall divert any part of the Annuity Trust Fund to purposes other than the
exclusive benefit of Employees or their beneficiaries; provided, however, that
the reasonable expenses of 

20

--------------------------------------------------------------------------------

the Trustee in the administration of this trust as well as fees and other
charges incurred for investment counseling (including any investment adviser)
and for actuarial services and expenses of the Retirement Committee and of the
Plan Assets Committee will be paid out of the Annuity Trust Fund.  The Trust
Agreement shall be deemed to form a part of this Plan, and any and all rights or
benefits which may accrue to any person under this Plan shall be subject to all
the terms and provisions of said Trust Agreement.

SECTION 8

Committees

        a.     (1) Retirement Committee: This Plan is administered by a
Retirement Committee consisting of at least three persons appointed by the Board
of Directors of the Company.  Members of the Retirement Committee may resign at
any time upon due notice in writing.  The Board of Directors of the Company may
remove any Retirement Committee Members and appoint others in their places.  The
Retirement Committee may act by a majority of its members.

        (2)     The Retirement Committee shall be the Plan Administrator and
shall have fiduciary responsibility under the Employee Retirement Income
Security Act of 1974, as amended, for the general operation of the Plan, except
that the Retirement Committee shall have no responsibility for or control over
the investment of the Plan assets, other than the authority to provide for the
purchase of annuities pursuant to Section 6b. of the Plan and to give written
directions to the Trustee or Investment Advisor with respect to the liquidity
requirements of the Plan.  The Retirement Committee may appoint or employ, and
compensate such persons as it deems necessary to render advice with respect to
any responsibility of the Retirement Committee under the Plan.  The Retirement
Committee may allocate to any one or more of its members any responsibility it
may have under the Plan and may designate any other person or persons to carry
out any responsibility of the Retirement Committee under the Plan, other than
its authority described above with respect to the retention of cash and the
purchase of annuities.  Any person may serve in more than one fiduciary capacity
with respect to the Plan.

        (3)     Duties:

        (a)     The Retirement Committee will determine the names of Annuitants
and joint Annuitants and the amounts that are payable to them from the Annuity
Trust Fund in accordance with the provisions of this Plan.

        (b)     The Retirement Committee shall keep in convenient form such data
as shall be necessary for actuarial valuations of the contingent assets and
liabilities of the Plan and for checking the experience thereof.

        (c)     The Retirement Committee shall determine the manner in which the
funds of the Plan shall be dispensed including the form of voucher or waiver to
be used in making disbursements and the due notification of persons authorized
to approve and sign the same.

        (d)     The Retirement Committee shall determine whether a judgment,
decree or order, including approval of a property settlement agreement, made
pursuant to a state domestic relations law, including a community property law,
that relates to the provision of child support, 

21

--------------------------------------------------------------------------------

alimony payments, or marital property rights of a spouse, former spouse, child,
or other dependent of the Member is a qualified domestic relations order within
the meaning of section 414(p) of the Code, and shall give the required notices
and segregate any amounts that may be subject to such order if it is a qualified
domestic relations order, and shall administer the distributions required by any
such qualified domestic relations order.

        (4)     Administration of Plan: The Retirement Committee is authorized
to make such rules and regulations as may be necessary to carry out the
provisions of the Plan and will determine any questions arising in the
administration, interpretation and application of the Plan, which determination
shall be conclusive and binding on all parties.  The Retirement Committee is
also authorized to provide for accelerated vesting and to purchase or arrange
for payment of an appropriate annuity or any other form of payment or to permit
the immediate distribution of Plan benefits in those cases involving groups of
Employees involuntarily terminated, including, but not limited to, cases
involving groups of Employees who involuntarily cease to render Creditable
Service due to a liquidation, sale, or other means of terminating the
parent-subsidiary or controlled group relationship with an Employer or the sale
or other transfer to a third party of all or substantially all of the assets
used by the Employer in a trade or business conducted by the Employer, when the
Retirement Committee determines that such action is appropriate to prevent
inequities with respect to such Employees, and the determination of the
Committee in such matters shall be conclusive and binding on all
parties.  Further, the Retirement Committee, upon the written request of the
Company's Vice President-Human Resources, is authorized, with respect to a
Member of the Plan who has five or more years of Creditable Service and who is
transferred to the purchaser of a portion of the Company's operations, effective
the day after the closing date of the sale, to grant additional Creditable
Service and additional credit for age under the Plan, in each case up to one
percent for each year of Creditable Service, and to advance the date through
which a Member's Earnings are calculated pursuant to Section 1i. hereof, so as
to prevent hardship with respect to his participation in said purchaser's
pension plan.  The Retirement Committee is also authorized to waive, either in
whole or in part, the percentage reductions for early commencement of retirement
benefits set forth in Section 4d. in those cases where groups of Employees have
terminated employment either as a result of a reduction in the work force or for
similar economic reasons, and, the determination of the Retirement Committee
shall be conclusive and binding on all parties.  The Retirement Committee is
also authorized to adopt such rules and regulations as it may consider necessary
or desirable for the conduct of its affairs and the transaction of its business,
including, but not limited to, the power on the part of the Retirement Committee
to act without formally convening and to provide that action of the Retirement
Committee may be expressed by written instrument signed by a majority of its
members.  It shall elect a Secretary, who need not of necessity be a member of
the Retirement Committee, who shall record the minutes of its proceedings and
shall perform such other duties as may from time to time be assigned to
him.  The Retirement Committee may retain legal counsel (who may be counsel for
the Company) when and if it be found necessary to do so and may also employ such
other assistants, clerical or otherwise, as may be requisite, and expend such
monies as may be requisite in their work.  All of these expenses of the
Retirement Committee and the reasonable expenses of the Trustee in the
administration of the trust as well as for actuarial services will be paid out
of the Annuity Trust Fund.  In exercising such powers and authorities, the
Retirement Committee shall at all times exercise good faith, apply standards of
uniform application and refrain from arbitrary action.

22

--------------------------------------------------------------------------------

        b.     (1) Plan Assets Committee: A Plan Assets Committee consisting of
at least three persons appointed by the Board of Directors of the Company shall
have exclusive authority and fiduciary responsibility under the Employee
Retirement Income Security Act of 1974, as amended, (i) to appoint and remove
investment advisers, if any, under the Plan and the Trust Agreement, (ii) to
direct the segregation of assets of the Annuity Trust Fund into an investment
adviser account or accounts at any time, and from time to time to add to or
withdraw assets from such investment adviser account or accounts as it deems
desirable or appropriate and also to direct the Company's contribution or any
portion thereof into any of the accounts maintained under the trust, (iii) to
direct the Trustee to enter into an agreement or agreements with an insurance
company or companies designated by the Plan Assets Committee as provided in the
Trust Agreement, (iv) to establish investment guidelines for areas other than
those set forth above and, within such guidelines, to direct the Trustee to
purchase and sell securities or to enter into one or more agreements with one or
more companies, partnerships or joint ventures and to transfer assets of the
Annuity Trust Fund to such entities for purposes of investment therein; provided
however, that, except as expressly set forth above, the Plan Assets Committee
shall have no responsibility for or control over the investment of the Plan
assets held in the Annuity Trust Fund established hereunder.  In addition, the
Plan Assets Committee shall receive the reports and recommendations of the
actuary designated by the Company under Section 5b. hereof concerning actuarial
assumptions to be adopted on subjects including, but not limited to, Employee
turnover, rate of mortality, disability rate, ages at actual retirement, rate of
pay increases, investment income and size of participant group, and make such
recommendations and determinations based upon such reports and recommendations
as it may deem necessary or appropriate.  The Plan Assets Committee may appoint
or employ such persons as it deems necessary to render advice with respect to
any responsibility of the Plan Assets Committee under the Plan.  The Plan Assets
Committee may allocate to any one or more of its members any responsibility that
it may have under the Plan and may designate any other person or persons to
carry out any responsibility of the Plan Assets Committee under the Plan.  Any
person may serve in more than one fiduciary capacity with respect to the
Plan.  Members of the Plan Assets Committee may resign at any time upon due
notice in writing.  The Board of Directors of the Company may remove any Plan
Assets Committee members and appoint others in their places.  The Plan Assets
Committee may act by a majority of its members.

        (2)     The Plan Assets Committee is authorized to make such rules and
regulations as may be necessary to carry out its duties under the Plan.  The
Plan Assets Committee is also authorized to adopt such rules and regulations as
it may consider necessary or desirable for the conduct of its affairs and the
transaction of its business, including, but not limited to, the power on the
part of the Plan Assets Committee to act without formally convening and to
provide that action of the Plan Assets Committee may be expressed by written
instrument signed by a majority of its members.  It shall elect a Secretary, who
need not of necessity be a member of the Plan Assets Committee, who shall record
the minutes of its proceedings and shall perform such other duties as may from
time to time be assigned to him.  The Plan Assets Committee may retain legal
counsel (who may be counsel for the Company) when and if it be found necessary
to do so and may also employ such other assistants, clerical or otherwise, as
may be requisite, and expend such monies as may be requisite in their work.  All
of these expenses of the Plan Assets Committee as well as expenses for
investment counseling will be paid out of the Annuity Trust Fund.

23

--------------------------------------------------------------------------------

        c.     To the extent permitted by law, the Retirement Committee, the
Plan Assets Committee, the Boards of Directors of the Employers, and the
Employers and their respective officers shall not be liable for the directions,
actions or omissions of any agent, legal or other counsel, accountant or any
other expert who has agreed to the performance of administrative duties in
connection with the Plan or Trust.  The Committees, the Boards of Directors of
the Employers, and the Employers and their respective officers shall be entitled
to rely upon all certificates, reports, data, statistics, analyses and opinions
which may be made by such experts and shall be fully protected in respect to any
action taken or suffered by them in good faith reliance upon any such
certificates, reports, data, statistics, analyses or opinions; all action so
taken or suffered shall be conclusive upon each of them and upon all persons
having or claiming to have any interest in or under the Plan.

        d.     Indemnification: Each member of the Retirement Committee and each
member of the Plan Assets Committee shall be indemnified by the Company against
all costs and expenses (including counsel fees but excluding any amount
representing a settlement unless such settlement be approved by the Board of
Directors of the Company) reasonably incurred by or imposed upon him, in
connection with or resulting from any action, suit or proceeding, to which he
may be made a party by reason of his being or having been a member of the
Retirement Committee or the Plan Assets Committee, as applicable (whether or not
he continues to be a member of such Committee at the time when such cost or
expense is incurred or imposed), to the full extent permitted by law.  The
foregoing rights of indemnification shall not be exclusive of other rights to
which any member of the Retirement Committee or the Plan Assets Committee may be
entitled as a matter of law.

SECTION 9

Amendments and Changes in Plan and Coverage

        The Company reserves the right in its sole and absolute discretion,
through its Board of Directors in accordance with its established rules of
procedure, at any time to modify, suspend or discontinue this Plan or the
Annuity Trust Fund in whole or in part and to change the Trustee or the funding
method.

        The Retirement Committee may make administrative changes to the Plan so
as to conform with or take advantage of governmental requirements, statutes or
regulations.

SECTION 10

Non-Alienation of Benefits

        No benefit payable under the provisions of the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void; nor shall
any such benefits be in any manner liable for or subject to the debts,
contracts, liabilities, engagements or torts of any Member or beneficiary except
as specifically provided in the Plan, in Code Section 401(a)(13), or by a
qualified domestic relations order within the meaning of section 414(p) of the
Code, or by any other applicable law.

24

--------------------------------------------------------------------------------

SECTION 11

Associate Companies

        a.     Adoption of Plan: Any corporation or affiliate, with the consent
of the Company, by taking appropriate corporate action may become an Associate
Company and secure the benefits of this Plan for its employees by adopting this
Plan as its Retirement Annuity Plan and by executing the Trust Agreement.  As a
condition to such corporation or affiliate becoming an Associate Company, the
Company may require such corporation to modify or amend any pension plan which
such corporation or affiliate may then have so as to conform to the provisions
of this Plan, or to limit Prior Service, as defined in Section 3, to service
rendered for such corporation on and after a date to be determined by the
Company.  The Associate Company shall thereafter promptly deliver to the Trustee
a certified copy of the resolutions or other documents evidencing its adoption
of this Plan and also a written instrument showing the consent by the Company to
such adoption.

        b.     Employee Transfers: Any Employee who is transferred from one
Employer under this Plan to another Employer under this Plan shall receive upon
retirement a Retirement Annuity based on his Creditable Service with all such
Employers.

        c.     Withdrawal: The Company may upon thirty (30) days written notice
request an Associate Company to withdraw from the Plan and upon the expiration
of such thirty (30) day period, unless such Associate Company has taken the
appropriate corporate action to accomplish such withdrawal, such Associate
Company shall be deemed to have withdrawn from the Plan and the provisions of
Section 12 shall apply.  The Retirement Committee shall give written notice to
the Trustee of any such withdrawal.

SECTION 12

Withdrawal from Plan

        Any Employer may withdraw from the Plan by giving the Retirement
Committee thirty (30) days written notice of its intention to withdraw.  In the
event any Employer withdraws from the Plan, the Retirement Committee shall
thereupon determine, on the basis of actuarial valuation, that portion of the
Annuity Trust Fund held on account of the Employees of such Employer not yet
retired.  The Retirement Committee in its discretion shall direct the Trustee
either (1) to continue to hold such assets under this Plan on the date of such
withdrawals; or (2) to deliver such assets to such trustee or trustees as shall
be selected by such withdrawing Employer; or (3) to use such assets to purchase
an appropriate retirement annuity for each Employee of such withdrawing Employer
who was a Member on the date of such withdrawal.

SECTION 13

Termination of Plan

        a.     Application of Funds: Upon complete or partial termination of the
Plan, in accordance with the established rules of procedure of the Employer, the
rights of all affected 

25

--------------------------------------------------------------------------------

Members to affected benefits accrued to the date of such termination, to the
extent then funded, shall be non-forfeitable.  If the Plan is terminated by an
Employer for any reason, the funds in the trust shall be used and applied by the
Retirement Committee, after expenses, exclusively for the benefit of Members and
Annuitants at the time of termination in accordance with the formula set forth
below by either purchasing or arranging for payment of an appropriate annuity or
any other form of payment approved by the Retirement Committee, and for no other
purpose, and when so used and applied the trust shall finally cease and be at an
end.  The funds shall be allocated for distribution in the following order:

          (1)     In the case of a benefit, payable as an annuity to a Member or
beneficiary, which was in pay status as of the beginning of the three-year
period ending on the termination date of the Plan, to each such benefit, based
on the provisions of the Plan (as in effect under the five-year period ending on
such date) under which such benefit would be the least.

          (2)      In the case of a benefit, payable as an annuity to a Member
or beneficiary, which would have been in pay status as of the beginning of such
three-year period if the Member had retired prior to the beginning of the
three-year period and if his benefits had commenced (in the normal form of
annuity under the Plan) as of the beginning of such period, to each such benefit
based on the provisions of the Plan (as in effect during the five-year period
ending on such date) under which such benefit would be the least.

          (3)      To all other benefits, if any, of individuals under the Plan
subject to the Pension Benefit Guaranty Corporation insurance guarantee and to
any additional benefits to a substantial owner, as that term is defined in
Section 4022(b)(5)(A) of the Employee Retirement Income Security Act of 1974,
which would be subject to the guarantee but for their "substantial owner"
status.

          (4)      To all other non-forfeitable benefits under the Plan and, if
the assets are not sufficient to cover all such remaining non-forfeitable
benefits, then to the benefits resulting from the Plan as in effect five years
prior to the date of termination, and if assets remain after satisfaction of
such benefits, then to each increase in benefits resulting from amendments
during the last five years in the order in which those amendments occurred.

          (5)      To all other benefits under the Plan.

          (6)      In the event that there remain additional funds available for
distribution after the funds have been distributed as provided in said
paragraphs (1), (2), (3), (4) and (5) above, any other provisions of this Plan
notwithstanding, any funds, remaining may be reclaimed by the Employer.  Any of
such funds remaining, but not reclaimed by the Employer, shall be distributed in
such a manner that all the Annuitants and Members included in paragraphs (1),
(2), (3), (4) and (5) above shall receive an additional amount determined by
multiplying the total value of these remaining assets in the Annuity Trust Fund
by a percentage computed by dividing the value as of the date of termination of
such Annuitant's remaining benefits or such Member's benefits, as the case may
be, by the total value as of the date of termination of the remaining benefits,
or the benefits of all such Annuitants or Members under the Plan, as the case
may be.

26

--------------------------------------------------------------------------------

        b.     The provisions of this Section 13b. shall apply (a) in the event
the Plan is terminated, to any Member who is a highly compensated employee or
highly compensated former employee (as defined in section 414(q) of the Code) of
an Employer and (b) in any other event, to any Member who is one of the
twenty-five highest compensated Employees or former Employees of an Employer for
a Plan Year.  Notwithstanding the foregoing, for each Plan Year the Employer may
elect to determine the status of highly compensated employees under the
simplified snapshot method described in Internal Revenue Service Revenue
Procedure 93-42 or, to the extent permitted by Treasury Regulations, on a
calendar year basis.  The amount of the annual payments under the Plan to any
Member to whom this Section 13b. applies shall not exceed an amount equal to the
payments that would be made under the Plan during the Plan Year on behalf of the
Member under a single life annuity which is the actuarial equivalent to the sum
of all of the Members accrued benefits under the Plan.

        c.     The provisions of Subsection b. of Section 13 shall not apply if
(a) the value of the benefits which would be payable under the Plan to a Member
described in Subsection b. of Section 13 is less than one percent of the value
of the current liabilities (as defined in section 412(l)(7) of the Code) under
the Plan or (b) the value of the Plan's assets equals or exceeds, immediately
after payment of a benefit under the Plan to such a Member, one hundred ten
percent of the value of the current liabilities under the Plan.

        d.     Notwithstanding the preceding provisions of Subsection b. of
Section 13, in the event the Plan is terminated, the restrictions contained in
such Subsection shall not be applicable if the benefits payable under the Plan
to any Member who is a highly compensated employee or a highly compensated
former Employee are limited to benefits which are nondiscriminatory under
section 401(a)(4) of the Code.

        e.     Change in Law: In the event that it should subsequently be
determined by statute, court decision, administrative ruling or otherwise, that
the provisions of Subsection b. of Section 13 are no longer necessary to qualify
the Plan under the Code, such provisions shall be ineffective without the
necessity of further amendment of the Plan.

SECTION 14

Plan Mergers and Consolidations

        In the event of any merger or consolidation of the Plan with, or
transfer in whole or in part of the assets and liabilities of the Annuity Trust
Fund to another trust fund held under any other plan of deferred compensation
maintained or to be established for the benefit of all or some of the Members of
this Plan, the assets of the Annuity Trust Fund applicable to such Members shall
be transferred to the other trust fund only if:

        a.     Each Member would, if either this Plan or the other plan were to
terminate at such time, receive a benefit immediately after the merger,
consolidation or transfer which is equal to or greater than the benefit he would
have been entitled to receive immediately before the merger, consolidation or
transfer if this Plan had then terminated;

27

--------------------------------------------------------------------------------

        b.     The Employer and any new or successor employer of the affected
Members shall authorize such transfer of assets; and

        c.     Such new or successor employer shall assume all liabilities with
respect to such Members' inclusion in the new employees plan.

SECTION 15

Claims Procedure

        Any request by a Member or any other person for any benefit alleged to
be due under the Plan shall be known as a "Claim" and the Member or such other
person making a Claim shall be known as a "Claimant."

        A Claim shall be filed when a written statement has been made by the
Claimant or his authorized representative and delivered to the Vice
President-Human Resources, Minerals Technologies Inc., 405 Lexington Avenue, New
York, New York 10174-1901.  This statement shall include a general description
of the benefit which the Claimant believes is due and the reasons that the
Claimant believes such benefit to be due, to the extent this is within the
knowledge of the Claimant.  It shall not be necessary for the Claimant to cite
any particular Section or Sections of the Plan, but only to set out the facts
known to him which he believes constitute a basis for a Claim.

        Within 90 days of the receipt of the Claim by the Plan, the Vice
President-Human Resources shall (i) notify the Claimant that the Claim has been
approved, (ii) notify the Claimant that the Claim has been partially approved
and partially denied, or (iii) notify the Claimant that the Claim has been
denied.  Notice of the decision shall be in writing and shall be delivered to
the Claimant either personally or by first-class mail.  Special circumstances
may require an extension of time for processing the claim.  In such event,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90 day period but in no event shall the extension
exceed a period of 90 days from the end of such initial period.  The notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan expects to render the final decision.

        In the event a Claim is denied in whole or in part, the notice of denial
shall set forth (i) the specific reason or reasons for the denial, (ii) specific
reference to the pertinent Plan provisions on which the denial is based, (iii) a
description of any additional material or information necessary for the Claimant
to perfect the Claim and an explanation of why such material or information is
necessary, and (iv) an explanation of the Plan's claims review procedure and a
statement of the Claimant's right to bring a civil action under Section 502(a)
of ERISA.

        Within 60 days of the receipt of a notice of denial of a Claim in whole
or in part, a Claimant or his duly authorized representative (i) may request a
review upon written application to the Retirement Committee, (ii) may review
documents pertinent to the Claim, and (iii) may submit issues and comments in
writing to the Retirement Committee.  Notice shall be deemed to be received when
delivered if delivered personally pursuant to the foregoing provisions of this 

28

--------------------------------------------------------------------------------

Section or three days after it has been deposited post-paid in a depository
maintained by the U.S. Post Office addressed to Claimant at the address
designated by him or her in the Claim or if Claimant has moved at the last known
address shown for Claimant on the Employer's records.

        It shall be the duty of the Retirement Committee to review a Claim for
which a request for review has been made and to render a decision not later than
60 days after receipt of a request for review; provided, however, that if
special circumstances require an extension of time for processing, a decision
shall be rendered no later than 120 days after receipt of a request for
review.  Written notice of any such extension shall be furnished to the Claimant
within 60 days after receipt of request for review.  The decision shall be in
writing and shall include the specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.  In
the event a Claim is denied, the decision shall also include (i) a statement
that the Claimant may receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant's claim for benefits and (ii) a statement describing any
voluntary appeal procedures offered by the Plan along with a statement of the
Claimant's right to bring an action under Section 502(a) of ERISA.  The decision
shall be delivered to the Claimant either personally or by first-class mail.  If
the decision on review is not furnished within such time, the Claim shall be
deemed denied on review.

SECTION 16

Top-Heavy Rule

        a.     Notwithstanding any provision in the Plan to the contrary, if the
Plan is determined by the Retirement Committee to be top-heavy, as that term is
defined in section 416 of the Code, in any calendar year, then for that calendar
year the vesting schedule and minimum benefit rules, as set forth below, shall
be applicable.  Determination of whether the Plan is top-heavy shall be made in
accordance with section 416(g) of the Code.

        b.     Definitions solely applicable to this Section 16.

(1)     "Compensation" shall mean the amount reportable by an Employer for
Federal income tax purposes as wages paid to the Member for such period.

(2)     "Determination Date," the date for determining whether the Plan is
top-heavy, shall be the December 31 of the preceding year.

(3)     "Key Employee" shall have the same meaning as in section 416(i)(1) of
the Code.

(4)     "Non-Key Employee" shall mean an employee other than a Key Employee as
defined in subsection b.(3) above.

(5)     "Testing Period" shall mean the period of consecutive years, not
exceeding five (5), during which a Member had the greatest aggregate
compensation from his Employer, but not including years in which this Plan was
determined not to be top-heavy.

29

--------------------------------------------------------------------------------

(6)     "Valuation Date," for minimum funding purposes, shall be a date within
the twelve-month period ending on the Determination Date, regardless of whether
a valuation for minimum funding purposes is performed in that year.

        c.     For the purpose of determining whether this Plan is top-heavy,
this Plan and the Company's Savings and Investment Plan shall be aggregated, as
provided in section 416(g)(2)(A) of the Code.

        d.     Vesting Schedule: Employees shall acquire a vested interest in an
annuity under the Plan in accordance with the following schedule:

20% of the accrued benefit under Section 4a. after two (2) Anniversary Years of
Creditable Service; 40% of the accrued benefit under Section 4a. after three (3)
Anniversary Years of Creditable Service; 60% of the accrued benefit under
Section 4a. after four (4) Anniversary Years of Creditable Service; 80% of the
accrued benefit under Section 4a. after five (5) Anniversary Years of Creditable
Service; and 100% of the accrued benefit under Section 4a. after six (6)
Anniversary Years of Creditable Service.

        e.     Minimum Benefit Rule: A Non-Key Employee's benefit shall not be
less than the lesser of: 2% of his average compensation during the testing
period, not exceeding the compensation limitation under section 401(a)(17) of
the Code and applicable regulations, multiplied by those years of service with
his Employer in which this Plan is determined to be top-heavy or 20% of his
average compensation during the Testing Period; provided, however, that any
minimum benefit provided under this Section 16 shall be offset by the actuarial
equivalent of the value of the Employer's contributions to the Company's Savings
and Investment Plan on the Non-Key Employee's behalf.  Such actuarial equivalent
shall be calculated using the Pension Benefit Guaranty Corporation immediate
annuity lump sum factor, with male and female factors equally weighted, in
effect three (3) months prior to termination of employment.  All accruals
derived from Employer contributions, whether or not attributable to years in
which the Plan is top-heavy, may be used in determining whether the minimum
accrued benefit requirements for a Non-Key Employee has been satisfied.

        f.     If the Plan becomes top-heavy and in a subsequent year ceases to
be top-heavy, the vesting schedule under Section 16d. shall revert to the
vesting schedule under Section 4c. of the Plan provided, however, that any
Employee who has completed at least three (3) or more years of Creditable
Service at the time the Plan ceases to be top-heavy and who had at least one (1)
Hour of Service while the Plan was a top-heavy plan, shall be entitled to elect,
within a reasonable period (such period to be determined by the Retirement
Committee when relevant but in no event no earlier than 60 days following the
latest of (i) the date upon which the reversion to the prior vesting schedule
became effective, or (ii) the day the Employee is issued written notice by the
Retirement Committee that the prior schedule is applicable), whether the vesting
schedule in Section 16d. or in Section 4c. is applicable to his benefit.

October 2001

30

--------------------------------------------------------------------------------

SCHEDULE A

        Groups or classes eligible for participation in the Retirement Annuity
Plan (except in each case employees covered by a collective bargaining agreement
that does not provide for coverage of such employees under the Plan if there is
evidence that retirement benefits were the subject of good faith bargaining):

1.     All employees in the service of Minerals Technologies Inc.

2.     All employees in the service of the following Associate Companies:

Barretts Minerals Inc.

Specialty Minerals Inc.

MINTEQ International Inc.

Specialty Minerals (Michigan) Inc.

Specialty Minerals Mississippi Inc.

Synsil Products Inc.

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE B - Vested Benefit Table

        The following table sets forth the percentages which will apply at the
ages indicated in the computation of vested benefits:

1.     Effective on or after January 1, 1994 -

 

Age That Annuity
Payments Commence

Percentage of
Vested Annuity

 

  65+

  100%

 

64

94

 

63

88

 

62

82

 

61

76

 

60

70

 

59

64

 

58

58

 

57

52

 

56

46

 

55

40

 

2.     Effective prior to January 1, 1994 -

 

Age That Annuity
Payments Commence

Percentage of
Vested Annuity

 

  65+

  100%

 

64

96

 

63

92

 

62

88

 

61

84

 

60

80

 

59

76

 

58

72

 

57

68

 

56

64

 

55

60

 

54

56

 

53

52

 

52

48

 

51

44

 

50

40

 

 

--------------------------------------------------------------------------------

SCHEDULE C

Early Retirement Table

        The following table sets forth the percentages which will apply at the
ages indicated in the computation of early retirement benefits:

 

Age

Percentage

 

65

100

 

64

96

 

63

92

 

62

88

 

61

84

 

60

80

 

59

76

 

58

72

 

57

68

 

56

64

 

55

60

 

 

--------------------------------------------------------------------------------

SCHEDULE D

Alternate Early Retirement Table

        The following table sets forth the percentages which will apply at the
ages indicated in the computation of early retirement benefits:

 

Age

Service

Percentage

 

64

26

100

 

63

27

100

 

62

28

100

 

61

29

100

 

60

30

100

 

59

31

96

 

58

32

92

 

57

33

88

 

56

34

84

 

55

35

80

 

 

 

--------------------------------------------------------------------------------